DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 1-15 are examined.
Allowable Subject Matter
Claims 6-8, 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 6, 11, 12 or 15 were rewritten in independent form including all of the limitations of the base claims and any intervening claims.
4.	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 6, includes, inter alia, “comprising a hinge between the first portion and the second portion such that the second portion has an open position and a closed position relative to the coil former”.
Claim 11 includes, inter alia, “a nominal thickness…less than the nominal thickness”.
Claim 12, includes, inter alia, “mounting region…comprises a recess”.
Claim 15, includes, inter alia, “mounting…into a recess”.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasler, U.S. Patent Application Publication 2001/0022548.
Regarding Claim 1, Hasler teaches, a split transformer assembly (13, Fig. 2) comprising
a circuit board (26); 
a first partial assembly (first assembly including 19, 21, 27) comprising a primary winding arrangement (19, 27) shaped to accommodate a first core half (21); 
a second partial assembly (second assembly including 20, 23, 28) comprising a secondary winding arrangement (20, 28) shaped to accommodate a second core half (23); and 
wherein the first partial assembly is realized for mounting on one side of the circuit board and the second partial assembly is realized for mounting on the opposite side of the circuit board such that the core halves of the partial assemblies are completely isolated (by gap 25) by the material of the circuit board.  (Hasler: Figs. 1 and 2, para. [0025], [0026], [0027], [0028], [0030]).

Regarding Claim 2, Hasler further teaches, wherein at least one of the first and second partial assemblies comprises a coil former (27, 28) shaped to carry the winding arrangement of that partial assembly and to accommodate the core half of that partial assembly, and the material of the circuit board is adapted to separate the core halves throughout a whole area of the core halves and to provide an air gap (25) for the core halves.  (Hasler: Figs. 1 and 2, para. [0027]).
Regarding Claim 3, Hasler further teaches, comprising a connector arrangement (15-18) for electrically connecting a winding (19, 20) to a contact (30-33) on the circuit board.  (Hasler: Figs. 1 and 2, para. [0022], [0031]).
Regarding Claim 9, Hasler further teaches, a switching converter circuit arrangement (8) comprising a split transformer assembly (13) according to claim 1, wherein the circuit board (26) is provided with conductive leads (“mounting plate 26 is a part of a printed circuit” [0033]) for electrically connecting a number of circuit components, and provided with a mounting region (region of end faces 22, 24) to receive the first and the second partial assemblies of the split transformer assembly.  (Hasler: Figs. 1 and 2, para. [0021], [0027], [0033]).
Regarding Claim 10, Hasler further teaches, a switching converter circuit arrangement according to claim 9, wherein the mounting region comprises a first mounting region (region of end faces 22) on a first side of the circuit board for receiving the primary winding arrangement; and/or a second mounting region (region of end faces 24) on the opposite side of the circuit board for receiving the secondary winding arrangement.  (Hasler: Figs. 1 and 2, para. [0021], [0027]).
Regarding Claim 13, Hasler further teaches, a switching converter circuit arrangement according to claim 9, wherein the split transformer assembly is realized as a component of a lamp driver (as intended use, the converter circuit of Hasler is capable of being used as such, see MPEP 2112), and wherein the material thickness (TMR) of the circuit board comprises at most 0.5 mm (“0.2 mm” [0027]) in the mounting region.  (Hasler: Figs. 1 and 2, para. [0021], [0027]).
Regarding Claim 14, Hasler teaches, a method of assembling a split transformer (13, Fig. 2), comprising the steps of
providing a primary winding arrangement (first arrangement including 19, 27);
inserting a first core half (21) into the primary winding arrangement to give a first partial assembly (first partial assembly of 19, 21, 27);
providing a secondary winding arrangement (second arrangement including 20, 28);
inserting a second core half (23) into the secondary winding arrangement to give a second partial assembly (second partial assembly of 20, 23, 28); and 
mounting the first partial assembly on a mounting region (22) on a first side of a circuit board (26) and mounting the second partial assembly on a mounting region on the opposite side of a circuit board (26) such that, when mounted on the circuit board, the core halves (21, 23) of the partial assemblies are completely isolated (gap 25) by the material of the circuit board.  (Hasler: Figs. 1 and 2, para. [0025], [0026], [0027], [0028], [0030], [0038]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hasler, as applied to claim 3, in view of Catalano et al., (hereinafter Catalano), U.S. Patent Application Publication 2013/0328655.
Regarding Claim 4, Hasler teaches a connector arrangement comprising connection leads (15-18) for connecting windings (19, 20) and is silent on use of connection pins.  (Hasler: Figs. 1-2, para. [0022]).
Hasler does not explicitly teach, wherein the connector arrangement comprises at least one winding connector pin arranged for connection to a winding and at least one lead connector pin arranged for connection to a contact on the circuit board.
However, Catalano teaches (Fig. 3), wherein the connector arrangement comprises at least one winding connector pin (not labeled, Fig. 3, opposite end of lead 33) arranged for connection to a winding (35) and at least one lead connector pin (33) arranged for connection to a contact (24) on the circuit board (20).  (Catalano: Figs. 3 and 4a-4d, para. [0032], [0033], [0038]).
.  (Catalano: Figs. 3 and 4a-4d, para. [0038]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, similarly as claim 4, the combination of Hasler in view of Catalano teaches (Fig. 3), wherein the connector arrangement comprises a solder contact (33) for establishing an electrical connection between a winding (35) and a contact (24) of the circuit board (20), the motivation being that “[s]urface-mount leads 33 can readily contact corresponding surface-mount lands 24 on the top surface of printed circuit board 20” [0038].  (Catalano: Figs. 3 and 4a-4d, para. [0032], [0033], [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
5/7/2021

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837